Exhibit 10.1 EMPLOYMENT AGREEMENT THIS AGREEMENT (this “ Agreement ”) is entered into as of this 9th day of September, 2014 (the “ Effective Date ”), by and between MRI INTERVENTIONS, INC. , a Delaware corporation (the “ Company ”), and FRANCIS P. GRILLO (the “ Executive ”). WITNESSETH: WHEREAS , the Company desires to employ the Executive to serve as the Chief Executive Officer and President of the Company on the terms and conditions set forth herein; WHEREAS , the Company and the Executive each deem it necessary and desirable to execute a written document setting forth the terms and conditions of said relationship; and WHEREAS , to the extent this Agreement provides for any “deferred compensation” within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “ Code ”), the Agreement will be administered in compliance with Section 409A of the Code and the regulations promulgated thereunder. NOW, THEREFORE , in consideration of the premises and mutual obligations hereinafter set forth, the parties agree as follows: 1.
